Citation Nr: 1720190	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  14-36 688	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to February 8, 2012, for an acquired psychiatric disorder, diagnosed as depressive disorder.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel










INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the Veteran's claim rests with the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In its February 2012 decision, the AMC granted service connection for depressive disorder.  The AMC assigned a 30 percent rating beginning April 30, 2008, and a 100 percent rating beginning February 8, 2012.  The Veteran filed a notice of disagreement (NOD) with the decision, and asserted he was entitled to an "effective date" earlier than February 8, 2012, for the grant of a 100 percent rating.

For the reasons discussed below, the Board has determined that a 70 percent rating for the Veteran's depressive disorder is warranted for the period prior to February 8, 2012.  As the Board presumes the Veteran is seeking a rating higher than 30 percent for this period, even if the Board determines a 100 percent rating is not warranted, the Board has recharacterized the claim as seeking an initial rating higher than 30 percent for this period.
 
The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has broadly characterized the Veteran's claim, as reflected on the title page.

In January 2016 and January 2017 statements, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at his local RO (Travel Board hearing).  However, in a February 2017 written statement, he clearly expressed his desire that any pending hearing request be cancelled.  As such, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period prior to February 8, 2012, the Veteran's depressive disorder was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it was not productive of total occupational and social impairment.


CONCLUSION OF LAW

For the period prior to February 8, 2012, the criteria for a 70 percent rating, but not higher, for depressive disorder, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes (DC) 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.

The Veteran has not identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The record shows the Veteran has been diagnosed with depressive disorder, which originated during service.  The Veteran's acquired psychiatric disorder is rated under the General Rating Formula for Mental Disorders.  Under this formula, in pertinent part, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9434 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The DSM-V provides for a global assessment of functioning score (GAF) of 31-40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-V, 46-7.

A January 2004 general medical examination report showed the Veteran complained of nervousness, anxiousness, and restlessness with malaise.  It was noted he had no history of psychiatric treatment, and his symptoms were attributed to anxiousness caused by having to take too many medications for physical conditions, to include type II diabetes mellitus.  It was noted the Veteran's mood was anxious and his affect constricted, but his attention, concentration, and memory were noted to be good, speech was clear and coherent, and there were no hallucinations, suicidal ideations, or homicidal ideations.  Insight and judgment were noted to be fair, impulse control was good, and there was no impairment of thought processes or communications.  The Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS) and a GAF score of 75 was assigned.

Pursuant to a November 2007 VA examination report addressing whether the Veteran required home aid and attendance, it was noted the Veteran lived alone and stayed at home during the day watching television, reading, or preparing meals.  It was noted he had a younger girlfriend who was 36 years old, and with whom he had a 1-year-old daughter.  It was noted the Veteran's girlfriend brought him to the grocery store and did chores at the home, and although she did not live with him she visited frequently.  It was noted the Veteran drove himself short distances in his own vehicle.  He was noted to have mild memory loss, but this symptom was not attributed to any specific condition.

In a June 2010 psychiatry admission evaluation note, it was stated the Veteran was seeking his first ever psychiatric treatment related to a depressed mood developed over the previous months due to a deterioration of health.  It was noted the Veteran lived with his spouse and their 3-year-old daughter, but that often times during the week he and his spouse slept in separate houses.  No reason was provided for this arrangement.  It was noted the Veteran had a history of diabetes, hypertension, hypercholesterolemia, and coronary artery disease, with a previous myocardial infarction.  The Veteran reported over the previous months he had progressively developed leg pain, and that because physicians had not explained the nature of the pain or his prognosis, he feared it would deteriorate and cause paraplegia eventually.  The Veteran reported he was afraid his health would quickly deteriorate, leaving him unable to participate in raising his daughter.  He further reported he had experienced frequent crying spells and difficulty initiating and maintaining sleep, which had further interfered with his quality of life.  It was noted the Veteran was calm and appropriately dressed with spontaneous vocal speech and a broad range of affect.  It was noted he had no suicidal or homicidal ideations, racing thoughts, or delusions, and that he was coherent, relevant, and logical, without loose associations, flight of ideas, phobias, panic attacks, obsessions or compulsions, or visual or auditory hallucinations.  He was noted to be fully oriented to time, place, and person, with preserved memory and concentration, and good insight and judgment.  He was diagnosed with depressive disorder, NOS, and a GAF score of 60 was assigned.
 
Two weeks later, in an additional June 2010 psychiatry note, it was stated the Veteran was sleeping much better but had daytime sedation and dizziness, and had returned to discuss dealing with these symptoms.  A GAF score of 60 was again assigned.
 
In a December 2010 treatment record, it was noted the Veteran reported he forgot to take his medication on time, forgot to pay bills, and forgot the names of familiar people such as friends and family members, and these problems had been noticed by his wife, stepfather, and friends.  According to the Veteran, his memory problems started in approximately 2005, when he had heart problems, and had become worse since.  It was noted that in terms of emotional symptoms, the Veteran reported feeling somewhat anxious and worried because of economic problems, but that he denied any suicidal or homicidal ideation.  The evaluating psychologist further noted the Veteran reported possible visual hallucinations for the prior 20 to 30 years, in the form of seeing shadows.  The note stated the Veteran indeed appeared to be experiencing cognitive difficulties.  However, the psychologist stated that the available information was not sufficient to describe the etiology of the cognitive difficulties.  As such, the Veteran was referred for a neuropsychological evaluation.

The Veteran underwent neuropsychological testing in February 2011.  It was noted the Veteran had an anxious mood and congruent affect, but had normal thought processes with no hallucinations or suicidal or violent ideations.  The Veteran reported he forgot his medication, names, phone numbers, events, what he had to do, where he parked his car, and to pay his bills.  He reported word-finding problems as well as difficulty following complex trains of thought and performing tasks that required several steps.  The Veteran reported he used to know the city well but was recently having difficulty finding places.  The Veteran also reported he had been more sad than usual due to financial problems and medical conditions, and he reported increased irritability due to physicians inadequately explaining his conditions.  He further reported frequent nightmares related to financial difficulties and to incidents where he felt he had been deceived.  The Veteran denied any history of hallucinations or suicidal or homicidal ideas.  The Veteran was noted to be functional with regard to activities of daily living, although he reported difficulty performing some tasks and stated he had forgotten some of the carpentry skills he used to know.  The Veteran also reported he could not tolerate pressure.  The Veteran admitted to a history of heavy alcohol use in the past, consisting of 10 to 15 beers on Fridays, Saturdays, and Sundays since age 25, but he had stopped drinking approximately 5 years prior.

It was noted the Veteran was accompanied by his wife, and he was adequately groomed, alert, and attentive.  He had a relaxed affect and speech and thought were organized.  It was noted he showed slight difficulty understanding and following instructions, and appeared challenged by harder tasks.  It was noted the Veteran's test scoring indicated moderate cognitive impairment.  Specifically, the Veteran answered that it was the beginning of the winter in 2010, although it was February 2011, and he could not recall the date.
 
Further testing suggested diffuse impairment in higher cognitive functions, including attention, abstract reasoning, visuospatial-organizational abilities, and working memory.  Additional screening revealed the presence of severe depressive symptoms.  In summary, the evaluating psychologist stated the Veteran's symptoms could be consistent with the early symptoms of dementia, and noted several risk factors such as the Veteran's age, medical condition, history of heavy alcohol use, and family history of Alzheimer's disease.  However, the psychologist stated that such a diagnosis could not be given at the time since the Veteran's emotional symptoms appeared to also be having an impact on his cognitive functioning, and thus the emotional symptoms were considered a confounding variable.  The psychologist provided a GAF score of 60.
 
The Veteran was afforded a VA psychiatric examination on February 8, 2012.  The examiner confirmed the Veteran's depressive disorder diagnosis.  He stated the Veteran's psychosocial problems included a low income, isolation at home, multiple chronic medical problems, and parenting a 5-year-old girl at age 70.  The examiner noted the Veteran's psychiatric history began on active duty when he injured his back and began to feel anxious and depressed about possible separation from the Army.  The Veteran's in-service complaints were minimized and throughout the years his depression remained latent until his back got really bad and he became concerned he could become paraplegic.  The examiner reviewed the Veteran's VA psychiatry treatment notes, discussed above.  The examiner noted the Veteran was accompanied by his wife, who was at least 30 years younger than him.  He indicated the Veteran was goal-directed, cooperative, and pleasant, but admitted to a lack of pleasure from any recreational activities, which he avoided.  He further admitted to low self-esteem and helplessness, but was not suicidal or homicidal, and had no delusions or hallucinations.  The Veteran reported he had been depressed all his life after he injured his back in service, but had never asked for help as he believed he could control it on his own.  With regard to symptoms applicable to the Veteran's depression, the examiner listed the following: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike settings, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner provided a GAF score of 45 and indicated the Veteran's depression caused total occupational and social impairment.

Upon a careful review of the foregoing, the Board has determined that prior to February 8, 2012, the Veteran's service-connected depressive disorder was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this regard, the Board first notes that the memory and cognitive problems discussed in the treatment notes above were never decisively attributed to the Veteran's service-connected depressive disorder.  Instead, they were thought to be consistent with the early stages of dementia, but the Veteran's psychiatric symptoms could not be ruled out as a contributing factor.  As the medical evidence is unclear on this issue, the Board has resolved reasonable doubt in favor of the Veteran, and will consider his memory and cognitive issues as symptoms of his service-connected depressive disorder for rating purposes.

The Board notes that the record shows the Veteran lived mostly alone prior to February 8, 2012, and spent his time watching television, reading, or preparing meals.  He experienced significant psychiatric stress due to concerns regarding his deteriorating health and its effect on his ability to help raise his daughter.  He further reported crying spells and difficulty sleeping, to include as due to nightmares.  In addition, as discussed above, the medical evidence indicates the Veteran's significant memory and cognitive problems prior to February 8, 2012, may have been partially attributable to his service-connected depressive disorder.  Based on the foregoing, the Board finds a 70 percent rating is warranted for the Veteran's depressive disorder for the period prior to February 8, 2012.  

However, upon a review of the entire record, there is no evidence of gross impairment in thought process or communication or persistent delusions or hallucinations.  In this regard, although the Veteran reported seeing shadows in the past pursuant to December 2010 testing, it was reported the Veteran had no delusions or hallucinations at multiple subsequent psychiatric appointments.  In addition, there is no evidence of grossly inappropriate behavior, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living.  The Board notes that although the evidence shows disorientation to time and place on at least one occasion, and the Veteran reported occasional memory loss for the names of friends or family members on one occasion, the Veteran's psychiatric records are entirely devoid of evidence that his symptoms caused significant marital discord or other social impairment prior to February 8, 2012.  Specifically, no negative affect of the Veteran's psychiatric symptoms on his relationships with his wife, friends, or acquaintances is documented in the records.  Instead, the Veteran was noted to have been accompanied by his wife to all psychiatric appointments, and he referenced the concern of his wife, stepfather, and friends regarding his symptoms.  Moreover, the Board notes the highest GAF score assigned by medical providers prior to February 8, 2012, was 60, indicating only moderate difficulty in social and occupational functioning.  

Based on the foregoing, the Board finds the evidence does not show that both the Veteran's occupational and social impairment was "total" at any time prior to February 8, 2012.  Accordingly, the Board has determined a rating higher than 70 percent for the Veteran's depressive disorder is not warranted prior to February 8, 2012.


Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating higher than the 70 percent rating assigned herein.

Consideration has been given to assigning staged ratings for the disabilities decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has found no staging is warranted for the period prior to February 8, 2012.
Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the record shows the Veteran retired in 2004 due to age and physical health conditions.  He has not asserted at any time that he is unable to obtain and maintain substantially gainful employment due solely to his service-connected acquired psychiatric disorder.  Accordingly, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case. 



ORDER

The Board having determined a 70 percent rating is warranted for the Veteran's depressive disorder for the period prior to February 8, 2012, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


